      Case 2:19-cv-10613-WBV-DMD Document 31 Filed 11/14/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

ALTHEA ABRON                                                       CIVIL ACTION

VERSUS                                                             NO. 19-10613

ARTHUR BARRILLEAUX, ET AL.                                         SECTION "D" (3)

                           ORDER SETTING ORAL HEARING

       IT IS ORDERED that the Motion for Protective Order [Doc. #30] is SET FOR ORAL

HEARING before the undersigned Magistrate Judge on Wednesday, December 11, 2019 at

11:00 a.m. in Courtroom B305 at 500 Poydras St. (Hale Boggs Federal Bldg.), New Orleans,

Louisiana.   Any memorandum in opposition and any reply memorandum shall be filed in

accordance with the Local Rules of this Court.

       New Orleans, Louisiana, this 14th day of November, 2019.



                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE
